DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 objected to because of the following informalities:  Claims 1, 8, and 15 recite “…determine if first temporary fail count is above a first temporary fail count threshold”… when a first temporary fail count has been previously referenced.  Claims 2, 9, and 16 recite “”when the cell when the battery cell is not discharging” in the step of “determine a voltage value associated with the battery cell”.  Appropriate correction is required.
Claims 2-7, 9-14, and 16-20 are dependent on claims 1, 8, or 15, and are objected to for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite “if the is less than or equal to the threshold voltage value”. As presented in the claims, it is unclear which values are being compared in order to determine whether to increment the third temporary fail count.  The examiner notes that prior to these phrases, claims 7 and 14 appear to be analyzing internal resistance and not a voltage value. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a system or method having the combination of elements or steps in the claims including, among other elements, the use of threshold temperature values to determine whether a battery cell is in permanent failure, in combination with the timeout, measurement, and analysis steps of the claims.
McCollum et al. US 2010/0295513 A1 discloses labeling battery failures, without a counter or labeling based on a counter.
Moore et al. US 2014/0095091 A1 discloses tracking battery states including counting the numbers of instances of states, without a failure counter or labeling based on a failure counter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.